Heidi Erickson was charged in the Central Division of the Boston Municipal Court Department with six counts of animal cruelty. G. L. c. 272, § 77. While those charges were pending, a judge in that court ordered that six animals (four living and two dead), which had been seized from Erickson’s apartment and were in the custody of the city of Boston (city), be returned to her. The city sought relief from the judge’s order under G. L. c. 211, § 3, in the county court. After Erickson was convicted, the city withdrew its challenge to the return of the living animals and proceeded only as to the deceased ones. A single justice denied the city’s petition for relief, on the condition that Erickson demonstrate to the judge “that she has made arrangements for [t]he prompt and proper disposal [of the deceased animals], which disposal also is in compliance with health codes.” Erickson appeals, arguing that this condition interferes with her property rights and other interests by requiring her to discard or destroy the deceased animals. However, we interpret the condition to mean not that she must discard or destroy the animals, but that whatever she does with them, including keeping them, she must comply with all applicable health codes and demonstrate to the satisfaction of the judge that she will do so. She is under no obligation to forfeit her property. As such, the single justice did not err or abuse his discretion.1

Judgment affirmed.


Given our disposition of this matter, we do not address Erickson’s argument that the city was an improper party to challenge the judge’s order that the animals in its custody be returned.